Citation Nr: 1413506	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2005 for the award of service connection for a psychotic disorder.

2.  Entitlement to an effective date prior to February 28, 2005 for the award of entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to an effective date prior to February 28, 2005 for the award of basic eligibility to Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35. 

(The Veteran's motion to revise a May 2010 Board decision on the basis of clear and unmistakable error (CUE) is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1971 to October 1986. 

These matters come on appeal to the Board of Veteran's Appeal (Board) from rating decisions issued by the Department of Veterans Affairs, Regional Office, located in Winston-Salem, North Carolina (RO).  In a January 2009 rating decision, the RO reopened a previously denied claim for service connection for a psychotic disorder, awarded service connection for the underlying disorder and assigned an initial evaluation of 70 percent, effective from February 25, 2005.  In a March 2009 rating decision, the RO found that there was clear and unmistakably error in the assignment of effective date for the award of service connection for a psychotic disorder, and assigned an effective of February 28, 2005, the date of receipt of the Veteran's claim.  Also, in the March 2009 rating decision, the RO awarded entitlement to TDIU and Chapter 35 DEA benefits, both effective from February 28, 2005.  The Veteran has appealed the assignment of February 28, 2005 effective date for all three issues. 

The Board notes that in a June 2009 Board determination, the Board took jurisdiction over the current matters on appeal as the Veteran had initiated an appeal following the March 2009 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999) (noting that the timely filing of an NOD is a jurisdictional prerequisite for a claimant to obtain appellate review of an RO decision).  The Board "dismissed "the claims based on the Veteran's May 2009 correspondence in which he stated that he wished to withdraw all his claims pending on appeal.  A statement of the case was subsequently promulgated on the matters from the March 2009 rating decisions in July 2010, and the Veteran perfected his appeal as to these claims by filing a timely Substantive Appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, these issues remain on appeal before the Board and have been included on the first page of the decision.


FINDINGS OF FACT

1.  The Board's May 2000 decision, which declined to reopen a previously denied claim for entitlement to service connection for a psychotic disorder, is final. 

2.  The Veteran's petition to reopen his previously denied claim for entitlement to service connection for a psychotic disorder was received by VA on February 28, 2005.

3.  There is no document in the claims file dated prior to February 28, 2005, and subsequent to the last final denial for to reopen the claim for entitlement to service connection for psychotic disorder in May 2000, which can be construed as a claim, formal or informal, for entitlement to service connection for psychotic disorder.

4.   Prior to February 28, 2005, The Veteran's combined disability rating does not meet the percentage requirements for consideration of a TDIU rating on a schedular basis, and the case does not involve an exceptional or unusual disability picture as would warrant the Board referring the case for extraschedular consideration.  

5.  Prior to February 28, 2005, the Veteran's service connected disabilities, singly or in combination, are not so severe as to preclude him from substantially gainful employment consistent with his experience and college education.

6.  The Veteran does not meet the requirements for DEA prior to February 28, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than February 28, 2005, for a grant of service connection for psychotic disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013). 

2.  The criteria for an earlier effective date than February 28, 2005, for the award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

3.  The criteria for an earlier effective date than February 28, 2005, for DEA eligibility have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A January 2009 rating decision granted the Veteran's claim for entitlement to service connection for psychotic disorder, effective from February 25, 2005.  A rating decision in March 2009 assigned an effective of February 28, 2005 for the award of service connection for psychotic disorder, and granted the Veteran TDIU and DEA eligibility effective from February 28, 2005.  Because the decisions granted the Veteran the benefits sought, additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess, supra.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued a July 2010 statement of the case (SOC) in response to the Veteran's disagreement with the effective dates.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board further concludes VA's duty to assist has been satisfied.  The claims file contains VA and private medical records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Earlier Effective Date 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.




      Psychotic Disorder 

The Veteran seeks an earlier effective date for the grant of service connection for a psychotic disorder.  The Veteran is service-connected for psychotic disorder, effective from February 28, 2005.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted. 

In a May 2000 decision, the Board declined to reopen the previously denied claim for service connection for a psychotic disorder.  The Veteran did not appeal the denial of his claim to the Court of Appeals of Veterans Claims.  He did seek reconsideration of the decision, but later withdrew his motion.  In a separate decision, the Board has found that there was no clear and unmistakable error (CUE) in the Board's pervious May 2000 decision.  Thus, that 2000 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A correspondence was received by VA dated on February 28, 2005, which reflects the Veteran's desire to file a petition to reopen his previously denied claim for entitlement to service connection for a psychotic disorder.  His claim was subsequently prosecuted thereafter.  Thus, the record establishes that an effective date of February 28, 2005 is warranted for the grant of service connection for psychotic disorder; this is the date upon which VA received the Veteran's claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The Board notes that VA sent the Veteran a notice letter in June 2003 which erroneously informed him that he had eight pending service connection claims, including a psychiatric disorder, and what evidence was required to substantiate his claims.  However, a review of the claims file for evidence between the 2000 Board decision and the June 2003 notice letter does not contain any evidence which could be considered as a formal or informal to reopen the previously denied claim for entitlement to service connection for a psychotic disorder.  Although the RO sent the letter to the Veteran, there is no indication in the claims folder that he relied on letter to suggest that he had a pending claim at that time.  For instance,  the evidence of record after the June 2003 notice letter does not show that the Veteran responded with evidence regarding his previously claim until he submitted his February 28, 2005 correspondence.  Simply, because the RO erroneously sent a letter to the Veteran does not demonstrate that the Veteran had initiated a claim, formal or informal.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The Board acknowledges that the Veteran had previously filed a claim, in February 2004, for memory loss as secondary to mold exposure.  The Board is mindful of the Court's decision in Clemons v. Shinseki, 23 Vet. App (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  However, in that case, the Veteran did not indicate that he was seeking to reopen his previously denied claim for a psychotic disorder.  Rather, he asserted a claim for service connection for memory loss as residuals of mold exposure.  Moreover, the RO denied the Veteran's claim for entitlement to service connection for memory loss as secondary to mold exposure in June 2004.  The Veteran did not appeal the denial and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Board has perused the claims file for evidence between the 2000 Board decision and February 28, 2005 which could be considered as a formal or informal claim to reopen his previously denied claim for entitlement to service connection for a psychotic disorder.  The Board finds no such evidence. 

Finally, the Board notes that in a March 2006 informal hearing presentation, the Veteran's representative stated that the Veteran had "filed his claim for service connection for a mental disorder, received at the RO on February 28, 2005."  The Board finds that it somewhat disingenuous for the Veteran's Representative now to assert the Veteran had filed his claim to reopen his previously denied claim prior to February 28, 2005.

In sum, there is no competent credible evidence of record that the Veteran is entitled to an effective date earlier than February 28, 2008 for the award of service connection for psychotic disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      TDIU 

The Veteran was awarded TDIU, effective February 28, 2005.  He asserts that an earlier effective date is warranted.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Under Secretary for Benefits or the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).

Prior to February 28, 2005, the Veteran's service-connected disabilities included the following: duodenal ulcer with gastric distention (rated 20 percent); gout (rated 20 percent); a skin condition (rated 10 percent); a cervical spine disability (rated 10 percent); a lumbar spine disability (rated 10 percent); otitis externa, left (rated 0 percent); postoperative residuals of an appendectomy (rated 0 percent); and Achilles tendinitis (rated 0 percent).  The combined disability rating was 50 percent.  Therefore, he did not satisfy the percentage rating standards for a TDIU rating under 38 C.F.R. § 4.16(a) prior to February 28, 2005.  

The Board must consider whether, under 38 C.F.R. § 4.16(b), referral to the designated VA official for consideration of a TDIU rating on an extraschedular basis is warranted.  Bowling, supra.  

In March 1998, the Veteran submitted his current claim for a TDIU rating.  His TDIU application shows he completed four years of high school and four years of college.  The Veteran indicated that he had last worked full-time in June 1997.   He indicated that he became too disabled to work since December 1986.  The Veteran also submitted multiple rejection letters from potential employers.  

At the July 2004 Board hearing, the Veteran stated that he presently went back to driving taxies and limousines because that was the only work he could find.  He also indicated that he had worked in a computer position in 2002, although he indicated that he lost that job.  

In addition, the record shows that the Veteran has non-service-connected ailments which contributed to his overall disability picture prior to February 2005.  For instance, the Veteran's mental health symptomatology cannot be considered as a service-connected disability until February 28, 2005.  Pertinently, impairment from non-service-connected disabilities may not be considered in support of a claim for a TDIU rating.  

In considering whether impairment from the Veteran's service-connected disorders alone precludes employment, the Board finds that the evidence as a whole does not establish that his service-connected duodenal ulcer with gastric distention, gout, skin condition, cervical spine disability, lumbar spine disability, left ear otitis externa, postoperative residuals of an appendectomy, and Achilles tendinitis, render him unable to secure and follow a substantially gainful occupation.  

As noted above, the Veteran had worked in a computer position in 2002 and he was apparently working driving taxies or limousines in 2004.  Although it is unclear whether his employment constituted more than marginal employment, the preponderance of the competent evidence of record does not demonstrate that the Veteran's service-connected disabilities alone were to such a severity to preclude substantially gainful employment. 

For instance, the report of a December 2003 VA gastrointestinal examination showed that the Veteran's disability due to duodenal ulcer with gastric distention was manifest by intermittent heartburn, intermittent bloating and gassiness, and very occasional abdominal cramping, and was considered basically stable.  
Such symptomatology does not demonstrate more than moderate impairment with the meaning of Diagnostic Code 7305, and supports the assignment of no more than a 20 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.  Moreover, December 2003 VA examiner concluded that the Veteran's ulcer disorder was not a disabling condition.  

The report of a December 2003 VA spine examination shows that the Veteran had lumbar forward flexion to 80 degrees of flexion and combined total movement limited to 155 degrees, which is consistent with the assignment of a 20 percent evaluation for loss of motion, and in his cervical spine, 90 degrees of right and left rotation and 40 degrees of flexion and extension, which is consistent with the assignment of a 10 percent evaluation for loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The examiner noted that the Veteran did computer work when he was able to, but that he had lost his job since then and was unable to find an appropriate job in the computer industry.   The Board also finds it pertinent, that although the Veteran had limitation of motion of the cervical spine and lumbar spine as well as gout as, he was still apparently able to drive taxies or limousines.  

The Veteran has not asserted, and there is no indication in the claims folder, that his left ear otitis externa, postoperative residuals of an appendectomy and Achilles tendinitis affect his ability to obtain employment.  

While the Board does not doubt that the Veteran's service-connected disabilities have some affect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 50 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find substantially gainful employment.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).  

In the absence of evidence that the Veteran's service-connected disabilities alone render him unemployable, referral of the case to the Director of Compensation and Pension service for consideration of a TDIU rating on an extraschedular basis is not warranted.  As the preponderance of the evidence is against the claim for a TDIU rating, the benefit-of-the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

      DEA 

Chapter 35 benefits are available, in certain circumstances, when a Veteran has a total disability permanent in nature resulting from a service-connected disability. 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In the decision above, the Board finds that the award of TDIU is not warranted prior to February 28, 2005.  The effective date for DEA benefits is directly related to a finding that the Veteran was totally disabled based on individual unemployability due to service-connected disabilities.  The record also reflects that he has not returned to substantially gainful employment since February 28, 2005.  Based on the foregoing, an effective date prior to February 28, 2005 is not warrant for eligibility for Chapter 35 benefits.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than February 28, 2005 for the award of service connection for psychotic disorder is denied.

Entitlement to an effective date earlier than February 28, 2005 for the grant of individual unemployability due to service-connected disabilities (TDIU) is denied.

Entitlement to an effective date earlier than February 28, 2005 for the grant of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


